Citation Nr: 0943232	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a lumbar spine disability (back 
disability).

2.  Entitlement to service connection for left hip bursitis 
(left hip disability) to include as secondary to the service 
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1988 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1999 RO decision is final.

2.  New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability.

3.  A left hip disability was not caused by or incurred 
during active service and is not secondary to the service 
connected left knee disability.


CONCLUSIONS OF LAW

1.  The May 1999 RO decision denying the petition to reopen 
the claim for service connection for a lumbar spine 
disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
20.1100, 20.1103 (2009).

2.  Service connection for a left hip disability, to include 
as secondary to the service connected left knee disability, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran seeks to reopen a claim for service connection 
for a lumbar disability.  The claim was initially denied by 
the RO in a rating decision dated June 1991.  The RO denied 
the Veteran's petition to reopen the claim in May 1999 
because the Veteran did not submit new and material evidence.  
In a letter dated May 1999, the Veteran was notified of the 
decision.  He did not appeal.  The RO received the next 
communication regarding service connection for a lumbar 
disability in July 2005, more than one year after the May 
1999 notice letter.  Therefore, the May 1999 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 
20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision or affirmed by a Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The May 1999 decision denied the Veteran's petition to reopen 
his service connection claim because he failed to submit 
evidence showing a specific orthopedic diagnosis.  At the 
time of the May 1999 decision, the claims file included the 
Veteran's service treatment records (STRs) and VA outpatient 
treatment records.  Since the May 1999 decision, the Veteran 
has submitted additional VA outpatient treatment records.  
These records include MRI records and treatment records 
indicating that the Veteran has been diagnosed with 
degenerative changes seemingly advanced for the Veteran's 
age.  Specific diagnosis include moderate to severe 
degenerative joint disease throughout the lumbar spine and 
mild levoconvex lumbar scoliotic curvature, as noted in VA 
outpatient treatment records dated April and November 2005.  

As the medical evidence shows a diagnosed lumbar disability, 
a key element lacking at the time of the June 1991 and May 
1999 rating decisions, the Board finds that new and material 
evidence has been submitted.  Therefore, the service 
connection claim for a lumbar spine disability is reopened.

As explained in the Remand portion of this document, 
additional development is necessary before the Board can 
address the merits of the Veteran's reopened claim.  See 38 
C.F.R. § 3.159(c).

II.  Service Connection

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a left hip 
disability, to include as secondary to a service connected 
left knee disability.  The STRs do not show complaint or 
treatment of a left hip disability in service.  Medical 
records dated subsequent to service show that the Veteran 
complained of a left hip disability in April and June of 
2005.  

In April 2005, the Veteran complained of hip pain, soreness 
in the pelvic area, as well as limping problems and problems 
getting up after sitting.  In June 2005, the Veteran 
complained of pain lasting two months in duration, and he was 
diagnosed with left pelvic and hip dysfunction with tight 
external rotators. 

The Veteran had a VA examination in July 2005.  The examiner 
reviewed the claims file.  The Veteran stated that his left 
hip started hurting about two months prior to the 
examination.  Physical examination showed tenderness of the 
left hip trochanter.  Based upon his review of the medical 
records and the physical examination, the examiner stated 
that the Veteran as likely as not had a case of acute 
bursitis of the left hip.  He stated that there is no history 
of involvement of the left hip prior to this acute episode 
and no documentation of any prior trouble.  Thus the examiner 
stated that it is less likely than not that the Veteran's 
left hip disability is related to his service connected knee 
disease as it seems more likely than not that he has a case 
of acute bursitis.

The Board has considered the evidence, including the 
Veteran's testimony before the Decision Review Officer, and 
finds that the weight of the evidence is against a finding of 
service connection for the left hip disability on a direct or 
secondary basis.  STRs fail to show treatment of the left hip 
in service and medical records subsequent to service fail to 
indicate a relationship between the left hip disability and 
service or the service connected left knee disability.  The 
VA examiner stated that the disability is an acute case of 
bursitis of the hip and not related to the service connected 
left knee disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a left hip disability, including as 
secondary to the service connected left knee disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the Veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).III.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's 
petition to reopen the claim for service connection for a 
lumbar disability has been granted, any errors with respect 
to such notice could not have prejudiced the Veteran.  Thus, 
no discussion of that notice is necessary here.

For the claim for service connection for a left hip 
disability, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was afforded a VA medical 
examination in July 2005.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for a 
lumbar spine disability is reopened.

Service connection for a left hip disability is denied.


REMAND

The Veteran seeks service connection for a lumbar spine 
disability.  The Veteran's STRs show that he was treated on 
several occasions for back injuries during service.  Medical 
records subsequent to service show that the Veteran has 
complained of back pain and has been diagnosed with moderate 
to severe degenerative joint disease throughout the lumbar 
spine and mild levoconvex lumbar scoliotic curvature.  In 
November 2005, a VA radiologist stated that the Veteran has 
been diagnosed with degenerative changes seemingly advanced 
for the Veteran's age.  

The Board finds that the November 2005 assessment suggests 
that a low back disability may be associated with service 
and, thus, meets the low threshold which triggers VA's duty 
to obtain medical opinion in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his lumbar spine disability.  
The examiner must be provided with the 
claims file for review, and he or she is 
asked to indicate his or her review of the 
claims file in the examination report.

The examiner is asked to indicate whether 
it is at least as likely as not that the 
Veteran's lumbar spine disability is 
related to his active service or to his 
service connected left knee disability.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case, 
provide them an opportunity to respond, 
and then return the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


